        Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :
                                                  :
                v.                                : Criminal No. 17-CR-213 (CRC)
                                                  :
 MUSTAFA MUHAMMAD MUFTAH                          : Sentencing: January 23, 2020
 AL-IMAM,                                         :
                                                  :
                        Defendant.                :

  UNITED STATES’ SUPPLEMENTAL MEMORANDUM IN AID OF SENTENCING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this supplemental memorandum in aid of

sentencing. The United States presented evidence at evidentiary hearings related to the cell tower

records previously admitted at trial in this matter (Ex. 1100). The purpose of this presentation was

to assist the Court in determining when Ahmed Abu Khatallah and defendant Mustafa Al Imam

arrived on scene at the U.S. Special Mission in Benghazi, an additional fact that will allow the

Court to evaluate the defendant’s liability at sentencing for the actions of his coconspirators. See

U.S.S.G. § 1B1.3(a)(1)(B) (relevant conduct “in the case of a jointly undertaken criminal

activity”). A preponderance of the evidence presented at trial, as well as the additional evidence

submitted during the pre-sentencing evidentiary hearings, show that the defendant arrived in the

vicinity of the Mission at approximately 9:54 p.m. on September 11, 2012, and remained there

until approximately 12:10 a.m. on September 12, 2012. Given the state of the attack on the Mission

during that timeframe, to include the visibly raging fires and the sounds of automatic weapons,

RPGs, and gellatina bombs, it was reasonably foreseeable to the defendant while he was in the

vicinity of the U.S. Mission that the conspiracy he had joined could result in death.
        Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 2 of 10



                                          ARGUMENT

    I. The Evidence Establishes That Defendant Was at the Mission Starting at 9:54 p.m.

       Several pieces of evidence admitted at trial in this case and in Khatallah’s case confirm

that on September 11, 2012, the defendant and Khatallah were in the vicinity of the U.S. Special

Mission beginning at approximately 9:54 p.m.

       A. Defendant’s Statement

       The defendant stated that on September 11, 2012, Khatallah “received a phone call about

5:00 p.m.” and that “once Khatallah received the call,” the defendant and several others got into a

car and “followed Khatallah to the U.S. Embassy.” Ex. A (10/30/17 AM Stmt.) at 3. The defendant

later clarified that he “did not remember” the exact time, but that “it may have been around 5:00

p.m. when they left to go” to the Mission. Ex. B (10/30/17 PM Stmt.) at 2. The defendant provided

no details of when he arrived at the Mission, although he stated that Khatallah arrived “about five

minutes before” the defendant did. Ex. A at 3. The defendant did state that, at the time he “entered

the compound,” “he heard shooting but did not see any Americans on the compound.” Ex. A at 3.1

The defendant further described being at the Mission with Khatallah until “he left the compound

with Khatallah and they drove to AAS headquarters.” Ex. A at 4.




1
        In the 10/30/17 AM statement, the defendant described stopping at a gas station on the way
to the Mission. Ex. A at 3. In the 10/30/17 PM statement, the defendant stated that Khatallah
stopped to pick up someone on the way. Ex. B at 2. Neither statement gives a definitive timeline
of what stops were made on the way to the Mission or when the defendant arrived.
        By contrast, in his statement, Khatallah described making stops on the way to the Mission,
how long it took to travel to the Mission, and the direction by which he arrived at the Mission. Ex.
C (Khatallah Interview #2) at 9-10. During a later interview, Khatallah changed his timeline and
stated that he picked up Al Imam after approximately 8:30 p.m. Ex. D (Khatallah Interview #6) at
4.


                                                 2
        Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 3 of 10



       B. Khatallah’s Statement

       Khatallah stated that he arrived at the Mission before “approximately 9:30 p.m.,” at which

time he observed Ayman Al-Dijawi at the Mission. Ex. D at 2. Khatallah stated that following his

arrival at the Mission, he parked his car on the south side of Venezia Street (Fourth Ring Road),

“approximately fifty to one hundred meters west” of the Mission’s back gate. 2 Ex. C at 9.

       C. Call Data Records for Khatallah’s Phone

       The call data records for Khatallah’s cellular phone show that Khatallah, and by extension

the defendant, was in the same general geographic area between 9:54 p.m. and 11:24 p.m. on

September 11, 2012. Specifically, during this time period Khatallah made or received twenty-four

calls. See Ex. 1100.D. These calls primarily utilized the same cell phone site to connect to the cell

network—LAC 9380 / CELL ID 19583. For six of the calls, Khatallah’s cell phone utilized a site

with LAC 9380 / CELL ID 27633, and for one call, Khatallah’s cell phone utilized a site with LAC

9380 / CELL ID 27632. The records show that Khatallah’s phone switched back and forth between

these three sites, but ultimately returned to using the site with LAC 9380 / CELL ID 19583.

       The government’s expert, Federal Bureau of Investigation Special Agent (“SA”) Benjamin

Inman, opined that these records, on their face, were consistent with the user of Khatallah’s cell

phone being in the same general geographic area for the period of 9:54 p.m. to 11:24 p.m. SA

Inman explained that cell phones work using line of sight technology and connect to the cleanest,

strongest signal in order to make or receive a call. In general, where a phone utilizes a specific cell

site to make or receive a call, the phone has to be located in the coverage area of the specific cell




2
       The government notes that Khatallah referred to the gate on Venezia Street as the “main
gate” of the Mission. At trial, this was identified by the government’s witnesses as the back gate
of the Mission compound. See Ex. 103A (identifying Venezia Street as the street running
immediately to the south of the Mission).


                                                  3
        Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 4 of 10



site. Here, SA Inman noted that Khatallah’s phone repeatedly used the cell site with CELL ID

19583 and that the phone quickly switched between that CELL ID and the two other CELL IDs.

SA Inman explained that these records were consistent with these cell sites either being co-located

on the same cell phone tower or neighboring (adjacent) cells, further supporting the ultimate

conclusion that the phone was in the same general geographic area between 9:54-11:24 p.m.

       D. 10:20 p.m. Call

       At 10:20 p.m. on September 11, 2012, Khatallah made a call on his cell phone to Bilal Al

Ubaydi, utilizing LAC 9380 / CELL ID 19583. See Exs. 1100 & 1100D (Line 1606). According

to Al Ubaydi, Khatallah told him to “withdraw your men.” 5/13/19 PM Tr. at 963. Khatallah

described the men he was referring to, and Al Ubaydi understood that Khatallah was talking about

two members of his Preventative Security Group, Hussein and Hamza. Id. at 965.

       Al Ubaydi testified that Hussein and Hamza were picking up their dinner at a restaurant

located at the southeast corner of Venezia and Shari Al Andulus Streets. Id. at 962. This corner is

due west of the back gate of the Mission. See 103A. Hamza later called Al Ubaydi and told him

that the two had been stopped by Khatallah on September 11, 2012. Id. at 965. As stated, Khatallah

recalled being at this same intersection and stated that he parked his car nearby. Ex. C at 9.

       SA Inman testified that, if the location of the cell phone was known for a specific call

utilizing a specific cell site, then by deduction, it was possible to conclude that the cell phone was

in the coverage area of the cell site when the call occurred. The cell phone would, therefore, be in

the area of that same location during all the calls when it utilized that same cell site. Thus, by

deduction, during the calls made or received by Khatallah between 9:54 p.m. and 11:24 p.m. on

September 11, 2012, Khatallah was in the same general geographic area as he was at 10:20 p.m.—

i.e., the area to the west of the Mission’s back gate.




                                                  4
        Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 5 of 10



       E. Surveillance Video

       Khatallah’s cell phone records for September 11-12, 2012, show a one-hour gap in usage

between 11:24 p.m. and 12:23 a.m. This gap is significant given the volume and pattern of calls

otherwise throughout that evening. Specifically, from 4:45 p.m. through 11:24 p.m., Khatallah

made or received 71 calls, 24 of which occurred after 9:54 p.m. See Exs. 1100 & 1100.D. After

9:54 p.m., Khatallah’s calls proceeded at a rapid pace, with calls occurring every few minutes. Id.

As described at trial by FBI SA Jessica Krueger, a number of these calls were between Khatallah

and members of UBJ (Jutuf and al-Dijawi) who were seen on camera inside the Mission during

the attack and around the time they were communicating with Khatallah. See Ex. 234-16 (attached

hereto). Three other calls were with the defendant between 10:28-10:44 p.m., the last of which

lasted for 18 minutes, and these calls all took place during the period where GRS members had

arrived on scene and were assisting in defending the Mission. Id. Then, at 11:24 p.m., the calls

ceased for nearly an hour. Id.

       This gap is significant given what else was occurring at the Mission during this period of

time, according to the surveillance video and aerial drone footage. At 11:10 p.m., an explosive was

thrown over the Mission’s rear gate. Between 11:16-11:31 p.m., gunfire and RPGs were fired into

the Mission from outside the rear gate. At 11:24 p.m., there was an explosion in the vicinity of

Villa B. At 11:34 p.m., the GRS members withdrew from the Mission, thus ending the battle for

control of the Mission. At 11:45 p.m., the drone footage shows individuals entering into the

Mission from the rear gate. Starting at 11:46 p.m., known associates of Khatallah (including Khalid

Sagluzi, Aymen Dijawi, and the defendant) and others are seen outside the TOC building on the

surveillance video, and Khatallah is also caught on camera at 11:54 p.m., after which he enters

into the TOC with Khalid Nayhum. All of this timing is consistent with the pattern for Khatallah’s




                                                5
        Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 6 of 10



calls. Once the attackers had secured the Mission and driven out the Americans, Khatallah and his

subordinates, like the defendant, were together exploiting the Mission and thus there was no need

for Khatallah to be on the phone with those subordinates.

       The one hour gap in the cell phone records in combination with the known location of

Khatallah and the activity at the Mission during this timeframe all support that Khatallah and the

defendant were present in the vicinity of the Mission in the time period prior to their entry into the

Mission.

       Based on all the aforementioned evidence, the Court should find that a preponderance of

the evidence shows that the defendant was in the vicinity of the Mission beginning at 9:54 p.m. on

September 11, 2012.

   II. Additional Evidence About Cell Site Location Corroborates That the Defendant
       Was in the Vicinity of the Mission Beginning at 9:54 p.m.

       At the evidentiary hearings in advance of sentencing, SA Inman also presented information

about the location of relevant cell sites provided by a publicly available website, OpenCell ID.

Specifically, OpenCell ID provides an estimate of the location of the center of the cell sectors for

the three cell sites used by Khatallah on September 11, 2012 from 9:54 p.m. to 11:24 p.m.— CELL

IDs 19583, 27632, 27633. OpenCell ID showed that the location of the center of the cell sector of

each to be in the general geographic vicinity of the Mission. SA Inman opined that the OpenCell

ID data was consistent with the fact that Khatallah’s cell phone was in the general geographic area

of the Mission between 9:54 p.m. to 11:24 p.m.

       SA Inman testified that he tested some of the data provided in OpenCell ID to assist in

assessing its reliability. OpenCell ID is a resource used by some members of the FBI Cellular

Analysis Survey Team in the absence of cell tower lists from the service provider. OpenCell ID

gathers cell site information from users who voluntarily release that information to OpenCell ID.



                                                  6
        Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 7 of 10



SA Inman reviewed certain OpenCell ID data by comparing the location for two cell sectors

provided by OpenCell ID—one in Washington, D.C. and one in Poland—with known location

information about the towers with which those cell sectors were associated, as identified by the

relevant cell phone provider. For both of the comparisons, Open Cell ID’s information was

consistent with the known tower location information, and estimated that the center of the cell

sector was located between 200-600 meters from the location of the tower.

       Additionally, SA Inman conducted an additional comparison of OpenCell ID data in Libya

that further assists in showing the reliability of the OpenCell ID data. First, SA Inman identified

the “high use” cell sites for Khatallah’s phone as LAC 9250 / CELL ID 25023 and LAC 9250 /

CELL ID 18053. See Ex. E at 1 (table of cell sectors listed in Gov. Ex. 1100). SA Inman testified

that “high use” cell sites are typically those located near the user’s home. Second, SA Inman

plotted the OpenCell ID data for these two sites against the known location for Khatallah’s

residence. See Ex. F. OpenCell ID data showed the center of the cell sectors for these cell sites as

located within the vicinity of Khatallah’s residence, just as one would expect to be the case for

Khatallah’s home towers. Id. Moreover, OpenCell ID’s data regarding these cell sites is entirely

consistent with the stipulation of Khatallah and the government about the same issue, Gov. Ex.

240. In Khatallah’s case, Khatallah and the government stipulated that Khatallah’s phone was in

the vicinity of his residence between 2:17-10:23 a.m. on September 12, 2012, id., during which

time the call data records show that the cell phone was utilizing CELL ID 25023 and CELL ID

18053, see Ex. 1100. 3 Thus, as seen in Exhibit F, OpenCell ID’s consistency has been verified for

Khatallah’s home towers, two data points in Libya.



3
       The full stipulation states that “On September 12, 2012 between 2:17AM and 10:23 AM,
the defendant’s cell phone (0532) was location in the vicinity of his residence which was 3.15
miles away from the Mission and 3.08138 miles away from the Annex.”


                                                 7
         Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 8 of 10



        This additional evidence from OpenCell ID corroborates the other evidence previously

discussed, see supra Section I, all of which supports a finding that the defendant was in the vicinity

of the Mission beginning at 9:54 p.m.

    III. The Defendant’s Arguments to the Contrary Are Unpersuasive.

        The defendant’s arguments to the contrary are not persuasive. First, the defendant seems

to assert that it is irrelevant that the cell sites are in the vicinity of the Mission, because a cell tower

can purportedly service a cell phone 21 miles away. There is little to no evidence for this

assumption. The defendant stated he intended to submit a document in support, however the

document in question provides no citation or calculation on this point, and SA Inman testified that

the authors admitted to the FBI that they obtained this information from Wikipedia. 4 The document

itself goes on to state that such a “service” area would not apply to “densely populated urban

locations.” Even the defendant’s own “expert,” who the Court did not qualify, explained that (i) at

best this distance is merely how far away a phone might recognize a cell site, not make a call; (ii)

it was a “theoretical” calculation and he had never done any tests to support the assumption; and

(iii) such results would only be possible “out west,” i.e., in a wide-open rural area.

        The notion that the cell sites near the Mission were being used by Khatallah while he was

miles away is entirely inconsistent with the evidence. Libyana utilized at least 383 cell sites in

Benghazi in 2012, because that is how many sites appear in Khatallah’s phone records. See Ex. E

at 13. After he testified, SA Inman mapped whatever of those 383 sites were found in OpenCell

ID’s downloadable data file, and the result shows that Khatallah utilized an array of cell sites

geographically dispersed around Benghazi. Ex. G. Moreover, SA Inman also mapped the cell sites




4
       Ayers et al., Guidelines on Mobile Device Forensics, NIST Special Publication 800-101
Revision 1 at 54 (May 2014), available at http://dx/doi.org/10.6028/NIST.SP.800-101r1.


                                                     8
        Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 9 of 10



used by Khatallah’s phone on September 11-12, 2012, and the result shows Khatallah using a

variety of cell sites throughout the city of Benghazi. Ex. H (submitted via DVD). 5 Finally, as

discussed, Khatallah’s phone was nearly three miles away from the Mission between 2:17-10:27

a.m. on September 12, 2012, at which time it was utilizing a different LAC (9250) than that at the

Mission, and two different cell sites (CELL ID 25023 and CELL ID 18053) than those near the

Mission. See Gov. Ex. 240; Ex. E; Ex. F. All of these data points show the improbability that

Khatallah’s phone was located miles away from the Mission when it utilized the three cell sites in

the Mission’s vicinity between 9:54-11:24 p.m.

       Second, the fact that OpenCell ID did not record the location of the cell sites at issue (IDs

19583, 27622, and 27633) until 2016 does not diminish the data. As SA Inman explained, those

three cell sites were in use in 2012 because they were recorded in the Libyana call data records.

SA Inman opined that it was extremely unlikely that the location of the cell sites in 2012 was

different than that which was recorded in OpenCell ID in 2016. SA Inman has never seen a cell

provider move a cell site, explaining that it was more common for cell providers to build new sites

than move existing ones. Further, SA Inman explained that the three cell sites at issue during the

pertinent time frame utilized 2G technology, which was an older technology and further made it

unlikely that Libyana would utilize its resources to move the cell site as opposed to building newer

technology and decommissioning the outmoded cell sites. Moreover, if the cell site had moved

any substantive distance, the code for the cell site would have been different because it was located




5
       SA Inman plotted the sector information for all of the cell sites used between September
11, 2012 at 9:09 a.m. and September 12, 2012 at 12:13 p.m. that were located within the
downloadable data set provided by OpenCell ID. Approximately seven cell sites were not part of
the downloadable data set and thus are not part of Exhibit H. Those cell sites, however, are in the
online version of OpenCell ID; in other words, OpenCell ID has records for all of the cell sites
used on September 11-12, 2012, though a few are not included in the downloadable data file.


                                                 9
       Case 1:17-cr-00213-CRC Document 272 Filed 01/21/20 Page 10 of 10



in a different LAC. It is also dubious that all three of the towers utilized by Khatallah’s phone

between 9:54-11:24 p.m. on September 11 would have been, coincidentally, moved by Libyana to

the vicinity of the Mission in the time period between 2012 to 2016.

       Third, the defendant submitted into evidence numerous maps from other cell tower location

websites, but without any substantive information about what those maps purport to show or how

those websites collect their information. Def. Ex. 1; Def. Ex. 4. The defendant did not explain

those maps or support their reliability through any witness, and the maps are not clear on their face

as to any conclusion the Court should draw. They have no evidentiary value.

                                         CONCLUSION

       For the foregoing reasons, the government requests the Court find that the defendant was

present in the vicinity of the Mission starting at approximately 9:54 p.m., and that at that time and

immediately thereafter, it was reasonably foreseeable to him that death could result from the

conspiracy he joined.

                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar No. 472845

                                              By:            /s/
                                                      John Cummings
                                                      D.C. Bar No. 986573
                                                      Karen P. W. Seifert
                                                      N.Y. Bar No. 4742342
                                                      Assistant United States Attorneys
                                                      National Security Section
                                                      United States Attorney’s Office
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-7527
                                                      Karen.Seifert@usdoj.gov




                                                 10
